Order entered November 29, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00060-CV

                           ANGELIA SMITH, ET AL., Appellants

                                                V.

                           PONNACHAN OONNOONNI, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-05937-B

                                           ORDER
       Before the Court is appellee’s November 22, 2017 motion for extension of time to file a

brief. We GRANT the motion. We ORDER the brief tendered to this Court by appellee on

November 21, 2017 filed as of the date of this order.


                                                        /s/   CRAIG STODDART
                                                              JUSTICE